                         Case 3:18-cv-00219-LRH-WGC Document 24 Filed 12/12/18 Page 1 of 1



                     1

                     2

                     3

                     4

                     5
                                                    UNITED STATES DISTRICT COURT
                     6
                                                     DISTRICT OF NEVADA -- RENO
                     7

                     8   NUTRIENT FOODS, LLC, a Nevada Limited            CASE NO: 3:18-cv-00219-LRH-WGC
                         Liability Company,
                     9
                                       Plaintiff,
                    10   vs.
                    11   VITACUP, INC., a Delaware corporation and              ORDER
                         DOES I-X,                                              REGARDING
                    12
                                    Defendants.
                    13                                          /

                    14                     STIPULATION FOR DISMISSAL WITH PREJUDICE
                    15

                    16           Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), it is hereby STIPULATED AND

                    17   AGREED among the parties, by and through their undersigned counsel, that all claims

                    18   asserted in the above-captioned litigation shall be, and are hereby, voluntarily

                    19   DISMISSED WITH PREJUDICE, each party to bear its own costs and attorneys’ fees.

                    20           IT IS SO STIPULATED.

                    21   Dated this 12th day of December, 2018.       Dated this 12th day of December, 2018.

                    22
                         /s/Clayton P. Brust                          /s/Mark B. Mizrahi
                    23   Clayton P. Brust, Esq.                       Mark B. Mizrahi, Esq.
                         Therese M. Shanks, Esq.                      Max Noah, Esq.
                    24   Robison, Sharp, Sullivan & Brust             Wolf, Rifkin, Shapiro, Schulman & Rabkin
                         71 Washington Street                         11400 West Olympic Blvd., 9th Flr.
                    25   Reno, NV 89503                               Los Angeles, CA 90064
                    26   Attorneys for Plaintiff
                                                                      John Samberg, Esq.
                    27                                                5594 B. Longley Lane
                               SEE ORDER ON NEXT PAGE                 Reno, NV 89511
                    28                                                Attorneys for Defendant
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503                                           1 OF 2
(775) 329-3151
 1                             ORDER

 2

 3   IT IS SO ORDERED.

 4   DATED this 14th day of December, 2018.

 5
                                                _________________________________
 6
                                                LARRY R. HICKS
 7                                              UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12                          SEALED
13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                       2 OF 2
